On Petition for a Rehearing.
Elliott, J.
— We deem it only necessary to notice two points made in the argument on the petition for a rehearing, as the others are fully covered by our former opinion.
It may be true, as appellant now contends, that it was error to add to the record at the subsequent term; but we are unable to see how appellant can expect to have a complaint made by him heeded or regarded. The change in the record was procured by him, and he is in no situation to complain. If he had desired to question the course pursued by the court, he should have adopted a very different line of action from that pursued by him; he acquiesced in the ruling of the court without objection or exception, and he has, on this branch of the case, no question in the record.
We are well satisfied that the representation made by the appellant to the appellee that the mortgage bought by the latter, and upon which he secured title, was the first mortgage, estops the appellant from disturbing appellee’s title, or from recovering money from him on account of the mortgage of an antecedent date. The representation made by the appellant was one upon which the appellee had a right to rely, and *487he was not hound to look behind the mortgage represented to him to be the first, for the purpose of ascertaining whether there were holders of apparent equities whom it was necessary to make parties to the foreclosure suit.
Filed Feb. 20, 1884.
The representation estopped the appellant from asserting that there was any mortgage anterior in date to that sold by •him to the appellee. Having once affirmed that the mortgage which he induced the appellee to buy was the oldest, he can not, in the face of that representation, be heard to aver that there was an older mortgage. As against the appellee, he can not gainsay what he said; he can not bring forth a mortgage older in date for any purpose whatsoever.
A representation operates to estop the person making it from denying or evading the legal effect of the fact represented to exist.' An estoppel is by no means confined to the bare existence or non-existence of the fact, but extends to the legal consequences directly and legitimately resulting from the fact. We have not made the estoppel reach beyond the effect of the representation. The legal effect of the estoppel extends to appellee’s entire conduct, the purchase of the mortgage, the foreclosure suit, and the acquisition of title. In all rights acquired by virtue of these things, he is entitled to protection against a claim founded on a mortgage anterior in date. Appellant can not make the antecedent mortgage available against the appellee in any form. Having said there was no such thing, he can not now say there was such a thing. In equity and in law, the appellant has no right to suggest that there was such a mortgage. In no shape or form is he entitled to benefit from it to appellee’s injury.
Petition overruled.